Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants abstract is not in the form of a single paragraph. Correction is needed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-15 are rejected under 35 U.S.C. 102(a2) as being anticipated by Kato et al. (WO 2019/230527) using  (US 20210324130) as a translation.
Kato (US ‘130) in Table 2 discloses hydrogenated SIS block copolymers having applicants 1,2 microstructural content and conditions 2 and 3 as well as applicants’ styrene and isoprene contents. Note paragraph 18 for use as a “sole material, a flooring material, an adhesive or a sticking agent, a laminate”. Note paragraph 205 for blends with polyphenylene ether. Note paragraph 430 where the materials of the examples have vibration damping properties. Note that the block copolymer has levels of hydrogenation and 1, 2/ 3, 4 microstructure within the range used by the specification and that the specification also uses isoprene to form the polydiene block. Due to the similarities of the material of the specification which has applicants characteristics not explicitly disclosed by the reference and that of the reference identical characteristics would appear inherent.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Claims 1-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Minamide et al. (US 20140349127).
The reference at pages 10 and 11 discloses examples A1, A3 and A4 which are all at least 85% hydrogenated SIS block copolymers with a minimum of 60% 1, 2/ 3, 4 microstructural content and styrene content up to30%. Note Table 1 for blends of the block copolymers with polyolefins. Note paragraph 165 for use as an adhesive and note paragraph 169 for laminates. Note the abstract for molding. Due to the similarities of the material of the specification which has applicants’ characteristics and that of the reference identical characteristics would appear inherent including properties suitable for insulating materials or shoe soles or flooring materials.

Claims 1-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Minamide et al. (US 20130157069).
The reference at pages 10 and 11 discloses examples A1, A3 and A4 which are all at least 85% hydrogenated SIS block copolymers with a minimum of 60% 1, 2/ 3, 4 microstructural content and styrene content up to 21%. Note Table 1 on page 13 for blends of the block copolymers with polypropylene and polyacetals. Note paragraph 165 for use as an adhesive and note paragraph 162-164 for laminates. Note the abstract for molding. Due to the similarities of the material of the specification which has applicants’ characteristics and that of the reference identical characteristics would appear inherent including properties suitable for insulating materials or shoe soles or flooring materials.
Claims 1-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Maeda et al. (US 4987194).
Example 3 in column 8 of the patent discloses a 91.5% hydrogenated SIS block copolymer containing 79.8% 1,2 microstructure and having a peak tan delta of 39.8 degrees centigrade and formed from 24 g of styrene and 96 g isoprene (and thus having the percentages of monomers of claim 6) and note similar examples 4 and 5. Note example 8 where the block copolymer is blended with another styrene block copolymer as in claim 8  to form a material with antivibration and adhesive properties. Note that the block copolymer has levels of hydrogenation and 1, 2/ 3, 4 microstructure within the range used by the specification and that the specification also uses isoprene to form the polydiene block. Due to the similarities of the material of the specification which has applicants’ characteristics and that of the reference identical characteristics would appear inherent including properties suitable for insulating materials or shoe soles or flooring materials.

JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
3-16-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765